Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group III (claims 15-20) in the reply filed on 06/14/2022 is acknowledged.
Applicant has cancelled all non-elected claims (1-14); and has added new claims 21-34, which do not introduce new matter. 
Claims 15-34 are hereby examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 recites the limitation "the valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17, 20-21, 25-29, 31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (U.S. 2004/0227014).
Regarding claim 15, Williams teaches a sprayhead (10) comprising: 
a body (seen in Fig 3) extending in a longitudinal direction (body of 10 extends from left to right in Fig 3) between an inlet end (28), which is configured to receive a fluid (28 is connected to water supply line 100), and an outlet end (end defined by outlets 44, 46, 48); 
a first diverter (switch assembly 22) movable relative to the body along a first direction (direction of movement of shaft 124, as seen in Figs 16-18); 
a second diverter (switch assembly 24) movable relative to the body along a second direction (direction of movement of shaft 148, as seen in Figs 16-18); 
a first outlet member (outlet assembly 44) disposed at the outlet end (as seen in fig 3) and configured to emit the fluid either as a first spray pattern or at a first velocity (assembly 44 has a distinct stream spray pattern, as disclosed in Par 0032), wherein the first outlet member is in fluid communication with the inlet end in a second position (second position of the first diverter is seen in Fig 18, when shaft 124 is retracted downwards) of the first diverter (when in the second position, the first diverter allows water to flow through path 32, as seen in Fig 18; as disclosed in Par 0042: the second path 32 fluidly connects to the stream outlet assembly 44, i.e. the first outlet member 44 is connected to the inlet when the first diverter 22 is in its second position); 
a second outlet member (outlet assembly 46) disposed at the outlet end (as seen in Fig 3) and configured to emit the fluid either as a second spray pattern or at a second velocity (46 is disclosed as an annular outlet with different dimensions than the other outlets, as disclosed Par 0070; therefore outlet assembly 46 has a distinct spray pattern), wherein the second outlet member is in fluid communication with the inlet end in a first position of the first diverter (first position of first diverter 22 seen in Fig 16 and 17, when shaft 124 is extended upwards) and in a first position of the second diverter (first position of second diverter 24 seen in Fig 16, when shaft 148 is retracted downwards)(as seen in Fig 16, the first diverter 22 is in its first position and the second diverter 24 is in its first position, this allows water to flow through passage 40, which delivers water to the second outlet member 46, as disclosed in Par 0063); and 
a third outlet member (outlet assembly 48) disposed at the outlet end (as seen in Fig 3) and configured to emit the fluid either as a third spray pattern or at a third velocity (third outlet member 48 includes a plurality of orifices 174, which deliver a lower velocity spray compared to the other outlet member, as disclosed in Par 0072), wherein the third outlet member is in fluid communication with the inlet end in the first position of the first diverter and in a second position of the second diverter (Fig 17 shows the first diverter in its first position and the second diverter in its second position, as seen in arrows this allows water to flow to path 42, which in turn connects to the third outlet member 48., as disclosed in Par 0042).  
Regarding claim 16, Williams teaches the sprayhead of claim 15, wherein each of the second (46) and third outlet members (48) is fluidly disconnected from the inlet end in the second position of the first diverter (Fig 18 shows the first diverter in its second position, i.e. shaft 124 extended downwards, as shown by the arrows, this position only allows for water to flow to path 32, which corresponds to the first outlet member 44; meanwhile water flow is disconnected from paths 40 and 42, which feed water to the second and third outlet member, respectively).  
Regarding claim 17, Williams teaches the sprayhead of claim 15, wherein each of the first (44) and third outlet members (48) is fluidly disconnected from the inlet end in the first position of the first diverter and in the first position of the second diverter (Fig 16 shows the both diverters in their first positions, as seen by the arrows water flow is only allowed to be delivered to path 40, which corresponds to the second outlet member 46; meanwhile, the first 44 and third 48 outlet members are disconnected from the inlet).  
Regarding claim 20, Williams teaches a faucet (seen in Fig 1) comprising: the sprayhead of claim 15 (as seen in Figs 1-3), wherein the body of the sprayhead comprises: 
a first chamber (defined by 32) having a first portion, which receives at least a portion of the first diverter, and a second portion, which is in fluid communication with the first outlet member (first portion of 32 which receives the shaft 124 of the first diverter 22,as seen in Figs 16-18; and second portion of 32 downstream of the first portion which communicates to the first outlet member 44, as disclosed in Par 0042); 
a second chamber (defined by 40) in fluid communication with the first portion of the first chamber in the first position of the first diverter (as seen by arrows on Fig 16, the second chamber 40 communicates with the first portion of the first chamber while the first chamber is in its first position), wherein the second chamber (40) is in fluid communication with the second outlet member in the first position of the first diverter and in the first position of the second diverter (Fig 16 shows both diverters in their first positions, wherein the second chamber 40 is in communication with the second outlet member 46, as disclosed in Par 0042); and 
a third chamber (defined by 42) in fluid communication with the second chamber (40) in the first position of the first diverter and in the second position of the second diverter (Fig 17 shows the first diverter is its first position and the second diverter in its second position, here it can be seen that the third chamber 42 is in fluid communication with second chamber 40).  
Regarding claim 21, Williams teaches the sprayhead of claim 15, wherein the third outlet member (48) comprises a plurality of nozzles that are configured to provide parallel streams (48 includes a plurality of nozzles 174, which are configured to provide parallel streams, as seen in Fig 15).  
Regarding claim 25, Williams teaches the sprayhead of claim 21, wherein the first outlet member (44) comprises a plurality of nozzles (170) that have an annular arrangement (as seen in Fig 15, nozzles 170 are arranged annularly).  
Regarding claim 26, Williams teaches the sprayhead of claim 25, wherein the second outlet member comprises a nozzle that is configured to provide an aerated stream of the fluid (as disclosed in Par 0066, the second outlet member includes an aerator assembly 160, meaning its nozzles provide an aerated stream).  
Regarding claim 27, Williams teaches the sprayhead of claim 21, wherein the second outlet member comprises a nozzle that is configured to provide an aerated stream of the fluid (as disclosed in Par 0066, the second outlet member includes an aerator assembly 160, meaning its nozzles provide an aerated stream).  
Regarding claim 28, Williams teaches the sprayhead of claim 15, further comprising a first actuator (switch of diverter assembly 22) operable between a first position and a second position (positions of the switch that correspond to the first and second positions of the first diverter), the first actuator configured to: cause the first diverter to move to redirect the fluid to the second outlet member or the third outlet member in the first position (as seen in Fig 17 when the first actuator places the first diverter in its first position, the flow is redirected to the second or third outlet members via paths 40 and 42, respectively), and cause the first diverter to move to redirect the fluid to the first outlet member in the second position (as seen in Fig 18, when the first actuator places the first diverter in its second position, water is directed to the first outlet member via path 32).  
Regarding claim 29, Williams teaches the sprayhead of claim 28, further comprising a second actuator (switch of diverter assembly 24) operable between a first position and a second position (positions that correspond to the first and second positions of the second diverter), the second actuator configured to: cause the second diverter to move to redirect the fluid to the second outlet member in the first position (as seen in Fig 16, the second actuator places the second diverter in its first position, in this position fluid is redirected to go to the second outlet member 46 via path 40), and cause the second diverter to move to redirect the fluid to the third outlet member in the second position (as seen in Fig 17, when the second diverter is in its second position, fluid is directed to go to the third outlet member 48 via path 42).  
Regarding claim 31, Williams teaches the sprayhead of claim 29, wherein: the first actuator is a button (the user has to press on switch 22 of the first actuator, therefore it is considered a button); and the second actuator is a toggle (the switch of the second actuator 24 is pressed to toggle between first and second positions, i.e. it is a toggle).  
Regarding claim 34, Williams teaches the sprayhead of claim 15, wherein the third outlet member extends around the first outlet member (as seen in Fig 3, the third outlet member 48 extends around the first outlet member 44).  

Claims 15-18, 21 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malek (U.S. 2007/0193640).
Regarding claim 15, Malek teaches a sprayhead comprising: 
a body (192) extending in a longitudinal direction between an inlet end (202), which is configured to receive a fluid (fluid goes into inlet passage 217), and an outlet end (210, seen in Fig 6); 
a first diverter (266) movable relative to the body along a first direction; 
a second diverter (264) movable relative to the body along a second direction; 
a first outlet member (outlet that corresponds to chamber 272 and conduit C5, as seen in Fig 6) disposed at the outlet end (as seen in Fig 6) and configured to emit the fluid either as a first spray pattern or at a first velocity (first outlet member dispenses an aerated spray via aerator 298), wherein the first outlet member is in fluid communication with the inlet end in a second position of the first diverter (second position P1 of first diverter 266 allows for fluid communication between the inlet and the first outlet member, which corresponds to conduit C5, as seen in Fig 7 and disclosed in Par 0055); 
a second outlet member (outlet that corresponds to chamber 274 and conduit C4) disposed at the outlet end (as seen in Fig 6) and configured to emit the fluid either as a second spray pattern or at a second velocity (spray pattern 300, as disclosed in Par 0059), wherein the second outlet member is in fluid communication with the inlet end in a first position of the first diverter (first position P2 of first diverter 266) and in a first position of the second diverter (first position P2 of second diverter 264, seen in Fig 8) (as disclosed in Par 0055, when the second diverter 264 is in the positions P2 shown in Fig 8, water flows from conduit C2 to C4, which corresponds to the second outlet member; in the case where water is sent to C4, i.e. second outlet member, the position of the first diverter 266 does not matter because that diverter is bypassed; therefore in the case where the first diverter 266 is left in the first position P2 and the second diverter 264 is placed in its first position P2, the inlet communicates with the second outlet member C4, as claimed); and 
a third outlet member (outlet that corresponds to chamber 276 and conduit C6) disposed at the outlet end (as seen in Fig 6) and configured to emit the fluid either as a third spray pattern or at a third velocity (water that flows into C6 leaves the outlet as a second spray pattern 302, see Par 0059), wherein the third outlet member is in fluid communication with the inlet end in the first position of the first diverter (first position P2 of first diverter 266, as seen in Fig 9) and in a second position of the second diverter (second position P1 of second diverter 264, as seen in Fig 9) (as disclosed in Par 0055, when the diverters are in the positions shown in Fig 9, water flows from conduit C2 to C6, which corresponds to the third outlet member).
Regarding claim 16, Malek teaches the sprayhead of claim 15, wherein each of the second (274/C4) and third outlet members (276/C6) is fluidly disconnected from the inlet end in the second position (P1) of the first diverter (266) (Fig 7 shows the first diverter 266 in its second position P1, which corresponds to the inlet communicating with the first outlet 272/C5 only; therefore, the second and third outlet members are disconnected from the inlet in this case).
Regarding claim 17, Malek teaches the sprayhead of claim 15, wherein each of the first (272/C5) and third outlet members (276/C6) is fluidly disconnected from the inlet end in the first position (P2) of the first diverter (266) and in the first position (P2) of the second diverter (264) (Fig 8 shows the second diverter 264 in its second position P2, which corresponds to water sent to second outlet 274/Ca exclusively; therefore, the first and third outlet members are disconnected from the inlet in this scenario; note that in this scenario the first diverter 266 is bypassed, so the first diverter can be in its first position P2 when the second diverter 264 is in its first position P2 and the first and third outlet members will be disconnected from the inlet, as claimed).
Regarding claim 18, Malek teaches the sprayhead of claim 15, wherein each of the first (272/C5) and second outlet members (274/C4) is fluidly disconnected from the inlet end in the first position (P2) of the first diverter (266) and in the second position (P1) of the second diverter (264) (Fig 9 shows the first diverter 266 in its first position P2 and the second diverter 264 in its second position P1, the diverter configuration seen in Fig 9 corresponds to when water is sent to the third outlet member 276/C6 only, i.e. the first and second outlet members are disconnected from the inlet in this scenario).
Regarding claim 21, Malek teaches the sprayhead of claim 15, wherein the third outlet member comprises a plurality of nozzles (302) that are configured to provide parallel streams (as can be seen in Fig 4).
Regarding claim 34, Malek teaches the sprayhead of claim 15, wherein the third outlet member (276) extends around the first outlet member (272) (as seen in Fig 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (U.S. 2004/0227014).
Regarding claim 22, Williams teaches the sprayhead of claim 21, wherein: the third outlet member (48) is formed from a sheet (sheet interpreted as flat body where nozzles 174 are defined, as seen in Fig 15). However, Williams does not teach the nozzles being etched on the sheet.  
Regarding the nozzles being made by an etching process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). Therefore, the process of making the nozzles does not have any patentable weight, since Williams teaches all the structure of the sprayhead. One of ordinary skill in the art would make the nozzles by an etching process due to the simplicity and wide usage of such a manufacturing method.   
Regarding claim 23, Williams teaches the sprayhead of claim 22. However, Williams does not teach wherein at least one of the nozzles is tapered. 
Applicant has not disclosed that having tapered nozzles solves any stated problem or is for any particular purpose.  Moreover, it appears that the nozzles of Williams, and the applicant’s invention, would perform equally well for the purposes or merely dispensing a fluid. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams such that at least one nozzle is tapered because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  Additionally, changes in nozzle shape affect the characteristics of the fluid dispensed by the nozzle, i.e. nozzle shape is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different nozzle shapes to meet any desired dispensing characteristic.
Regarding claim 24, Williams teaches the sprayhead of claim 22, wherein the third outlet member is frusto- conical in shape (as seen in Figs 3 and 8, the outlet member 48 as a whole is frusto-conical in shape).  
Regarding claim 30, Williams teaches the sprayhead of claim 29. However, Williams does not teach wherein the second actuator is pivotally coupled to the valve.
Nonetheless, Williams does teach the first actuator (switch 22) being pivotally mounted about bar 88, as seen in Fig 3. Applicant has not disclosed that having an actuator be pivotally mounted solves any stated problem or is for any particular purpose.  Moreover, it appears that the button-like actuator of the second actuator 24 of Williams, and the applicant’s invention, would perform equally well, as both are feasible option for toggling between first and second positions of the diverters. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams such that the second actuator is a pivotally coupled because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
   Regarding claim 32, Williams teaches the sprayhead of claim 15. However, Williams does not teach the sprayhead wherein the first outlet member (44) extends around the second outlet member (46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the outlet members, since it has been held that rearranging parts of an invention involves routine skill in the art, as in the case of in re Japikse (see MPEP 2144.04 VI C). In this case, moving the location of the outlet members with respect to each other would not modify the operation of the device. As, such it would be obvious to modify the location of the outlet members. Furthermore, Applicant fails to teach any criticality to having the outlet members in the claimed configuration.
   Regarding claim 33, Williams teaches the sprayhead of claim 32, wherein the third outlet member extends around the first outlet member (as seen in Fig 3, the third outlet member 48 extends around the first outlet member 44).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (U.S. 2004/0227014) in view of Erickson et al (U.S. 2008/0067264).
	Regarding claim 19, Williams teaches the sprayhead of claim 15. However, Williams does not teach the sprayhead wherein the second direction is coincident with or parallel to the longitudinal direction, and the first direction is transverse to the second direction.
Erickson teaches a sprayhead comprising a second diverter (36) having a second direction (direction in which diverter 36 moves), which is parallel to the longitudinal direction of the sprayhead (as seen in Fig 4); and a first diverter (defined by valve 46) having a first direction (direction in which valve 46 moves) that is transverse to the second direction (as seen in Figs 4-6). 
Diverters having directions parallel to each other was known in the art, as evidenced by Williams, while a diverter having a direction parallel to the longitudinal direction of the sprayhead and the other diverter having a direction transverse to the other one was known in the art as evidence by Erickson. One of ordinary skill in the art could have substituted the orientation of diverters of Williams with the orientation of Erickson by known methods. The results of using both elements would have yield predictable results, as regardless of direction, the diverters divert water flow as intended. Thus, it would have been obvious to one of ordinary skill in art to replace the orientation of Williams with the orientation of Erickson. Furthermore, it would be obvious to try (see KSR MPEP 2141 III) different diverter orientations to meet any desired aesthetic, shape, or ergonomic characteristics for the sprayhead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/STEVEN M CERNOCH/             Primary Examiner, Art Unit 3752